DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites… “…..lacking logical elements…….” it is unclear to the examiner that how the claimed boot assists control circuit can generate output voltage if “lacking logical elements”
Claim 7 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 7 is rejected under 112 for similar rational as that of claim 1 above. 
Claim 14 recites “………….in an absence of logical elements……..” It is unclear to the examiner that how the claimed boot assists control circuit can generate output voltage in “an absence of logical elements.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Deval (Pub NO. US 202/00042028)
Regarding Claim 14 Deval taches: A boot assist control circuit [Fig.1 and Fig.2, voltage regulator 146 corresponds to applicant’s boot assist control circuit] comprising: a pair of input ports [Fig. 2 item 150 and 152, Vin1 and Vin2]: an output port; [VREG] and a plurality of capacitors, [Fig.2, item 120, Fig.4, 120 and 450 charge pump is a kind of DC-to-DC converter that uses capacitors for energetic charge storage to raise or lower voltage] resistors,[Fig.2, resistors 118, 128 and 130] and transistors [Fig.2, item 110, 108, 116, 126] electrically connected between the pair and output port,[Fig.2] wherein the plurality is configured, in an absence of logical elements, to output a voltage to the output port at least equal to a first predefined threshold responsive to voltages at both the input ports being greater than a second predefined threshold, [[0045], If both inputs Vin1 and Vin2 are greater than VREG, output voltage is supplied]  and output a voltage to the output port less than the first predefined threshold responsive to the voltage at either one of the input ports being less than the second predefined threshold. [[0046]-[0048] , if any of the Vin1 or Vn2 is less than VREG, output voltage is not supplied]
Regarding Claim 15 Deval taches: each of the input ports is electrically connected with a base of a respective one of the transistors. [Fig. 2, item 108 and 110 and Vin1 and Vin2]  
Regarding Claim 16 Deval taches: a power source [Vin1 and Vin2, [0026]] electrically connected with emitters of the transistors. [Fig.2 ] 
Regarding Claim 17 Deval taches: wherein the plurality further includes Zener diodes configured to clamp voltages available at the bases to a predefined limit value. [Blocking Diode, 114 and 112]
Regarding Claim 18 Deval taches: wherein the transistors are bipolar junction transistors or field effect transistors. [[Fig.2], Transistors]  
Regarding Claim 19 Deval taches: a collector of one of the transistors is directly electrically connected with the output port. [Fig.2, VREG output from the transistors 108 and 110]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (Nolan) (Patent NO. US 6,424,211) in view of Deval (Pub NO. US 2020/0042028)
Regarding Claim 1 Nolan teaches an automotive control module  comprising: a microcontroller [calibration logic 15 ] including an access port, [VPP] the microcontroller being configured to permit reprogramming of functions of the microcontroller responsive to a voltage at the access port being greater than a first predefined threshold upon power-up or reset of the microcontroller, [VPP in provide power to the calibration logic, col.4, lines 36-60, when VVP signal rise above threshold activate programming mode] prevent reprogramming of' the functions responsive to the voltage being less than the first predefined threshold upon power-up or reset of the microcontroller, and prevent reprogramming of the functions after power-up or reset of the microcontroller; [col.4, lines 36-60, never active unless the programming voltage rise above threshold]  
Regarding Claim 1 Nolan does not teach a boot assist control circuit lacking logical elements and including a pair of input ports, an output port directly electrically connected to the access port, and a plurality of capacitors, resistors, and transistors electrically connected between the pair and output port, wherein the plurality is configured to output a voltage to the output port at least equal to the first predefined threshold responsive to voltages at both the input ports being greater than a second predefined threshold, and output a voltage to the output port less than the first predefined threshold responsive to the voltage at either one of the input ports being less than the second predefined threshold.   
However, Deval teaches a boot assist control circuit [Fig.1 and Fig.2, voltage regulator 146 corresponds to applicant’s boot assist control circuit]  lacking logical elements and including a pair of input ports, [Fig. 2 item 150 and 152, Vin1 and Vin2]:  an output port directly electrically connected to the access port, [VREG]  and a plurality of capacitors, [Fig.2, item 120, Fig.4, 120 and 450 charge pump is a kind of DC-to-DC converter that uses capacitors for energetic charge storage to raise or lower voltage]  resistors, [Fig.2, resistors 118, 128 and 130] and transistors [Fig.2, item 110, 108, 116, 126]  and transistors [Fig.2, item 110, 108, 116, 126]  electrically connected between the pair and output port, [Fig.2] wherein the plurality is configured to output a voltage to the output port at least equal to the first predefined threshold responsive to voltages at both the input ports being greater than a second predefined threshold, [[0045], if both inputs Vin1 and Vin2 are greater than VREG, output voltage is supplied] and output a voltage to the output port less than the first predefined threshold responsive to the voltage at either one of the input ports being less than the second predefined threshold.  [[0046]-[0048] , if any of the Vin1 or Vn2 is less than VREG, output voltage is not supplied]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use the dual input voltage regulator circuit of Deval in Nolan’s system to provide a regulated supply voltage from two independent supply source to improve system efficiency. [0002] 
 Regarding Claim 2 Deval taches: each of the input ports is electrically connected with a base of a respective one of the transistors. [Fig. 2, item 108 and 110 and Vin1 and Vin2]   
Regarding Claim 3 Deval taches: a power source [Vin1 and Vin2, [0026]] electrically connected with emitters of the transistors.  [Fig.2]
Regarding Claim 4 Deval taches: the plurality further includes Zener diodes configured to clamp voltages available at the bases to a predefined limit value. [Blocking Diode, 114 and 112]
Regarding Claim 5 Deval taches: the transistors are bipolar junction transistors or feld eflect transistors.  [[Fig.2], Transistors]  
Regarding Claim 6 Deval taches: a collector of one of the transistors is directly electrically connected with the output port.  [Fig.2, VREG output from the transistors 108 and 110]
Regarding Claim 7 Nolan teaches a microcontroller [calibration logic 15 ] wherein the microcontroller includes an access port [VPP] and is configured to permit reprogramming of functions of' the microcontroller responsive to a voltage at the access port being greater than a first predefined threshold upon power-up or reset of the microcontroller, [VPP in provide power to the Calibration logic, col.4, lines 36-60, when VVP signal rise above threshold activate programming mode] 
Regarding Claim 7 Nolan does not teach a boot assist control circuit,  wherein the boot assist control circuit lacks logical elements and includes a pair of input ports. an output port directly electrically connected to the access port, and a plurality of capacitors, resistors, and transistors electrically connected between the pair and output port, and whercin the plurality is configured to (i) output a voltage to the output port at least equal to the first predefined threshold responsive to voltages at both the input ports being greater than a second predefined threshold and (ii) output a voltage to the output port less than the first predefined threshold responsive to the voltage at either one of the input ports being less than the second predefined threshold.  
However, Deval teaches a boot assist control circuit, [Fig.1 and Fig.2, voltage regulator 146 corresponds to applicant’s boot assist control circuit] wherein the boot assist control circuit lacks logical elements and includes a pair of input ports. [Fig. 2 item 150 and 152, Vin1 and Vin2] an output port [VREG]  directly electrically connected to the access port, and a plurality of capacitors, [Fig.2, item 120, Fig.4, 120 and 450 charge pump is a kind of DC-to-DC converter that uses capacitors for energetic charge storage to raise or lower voltage]  resistors, [Fig.2, resistors 118, 128 and 130]and transistors [Fig.2, item 110, 108, 116, 126]  electrically connected between the pair and output port, [Fig.2] and whercin the plurality is configured to (i) output a voltage to the output port at least equal to the first predefined threshold responsive to voltages at both the input ports being greater than a second predefined threshold [[0045], if both inputs Vin1 and Vin2 are greater than VREG, output voltage is supplied]  and (ii) output a voltage to the output port less than the first predefined threshold responsive to the voltage at either one of the input ports being less than the second predefined threshold. [[0046]-[0048] , if any of the Vin1 or Vn2 is less than VREG, output voltage is not supplied]
Regarding Claim 7 the combination of Nolan and Deval does not teach an automotive vehicle comprising: a traction battery; an electric machine configured to receive power from the traction battery; and a control module configured to monitor cells of the traction battery.
However, the examiner takes Official notice that recited limitations “an automotive vehicle comprising: a traction battery; an electric machine configured to receive power from the traction battery; and a control module configured to monitor cells of the traction battery,” are well known in art, which a skilled person would consider applying when designing a system.  Since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to diversify the utilization of  Nolan and Deval’s system and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282.
Regarding Claim 8 Deval taches: each of the input ports is electrically connected with a base of a respective one of the transistors. [Fig. 2, item 108 and 110 and Vin1 and Vin2]  
Regarding Claim 9 Deval taches: a power source [Vin1 and Vin2, [0026]] electrically connected with emitters of the transistors. [Fig.2 ]   
Regarding Claim 10 Deval taches: the plurality further includes Zener diodes configured to clamp voltages available at the bases to a predefined limit value. [Blocking Diode, 114 and 112]
Regarding Claim 11 Deval taches: transistors are bipolar junction transistors or field effect transistors. [[Fig.2], Transistors]   
Regarding Claim 12 Deval taches: a collector of one of the transistors is directly electrically connected with the output port. [Fig.2, VREG output from the transistors 108 and 110]
Regarding Claim 13 Nolan taches: the microcontroller is further configured to prevent reprogramming of the functions responsive to the voltage being less than the first predefined threshold upon power-up or reset of the microcontroller. [VPP in provide power to the Calibration logic, col.4, lines 36-60, when VVP signal rise above threshold activate programming mode]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186